RESPONSE TO PETITION FOE REHEARING BY
JUDGE HOBSON.
It is earnestly insisted in the petition for rehearing that, under the statute for the government of cities of the *788second class, the general council was prohibited from passing the ordinance in question; that as the council is the creature of the statute, and has only such powers as are thereby conferred on it, if the ordinance is in violation of the statute it is void, although not infringing the provision of the Constitution quoted in the opinion. The statute relied on is as follows: “The general council, unless otherwise provided by law, shall fix the salary and compensation and prescribe the duties of all officers, deputies and employes of the city, except as to the officers in office when this act takes effect. Such salaries shall be fixed before their election or employment, and the salaries of no city officer, deputy or employe, when so fixed, shall be changed after his election, employment or appointment during his term of office or employment, and no officer, deputy or employe of the city shall be entitled to any compensation or salary unless he in person or by authorized deputy, discharges and performs the duties of his office.” Kentucky Statutes, section 3064.
The cities and towns of the State are divided into six classes, and appropriate laws have been enacted for the government of each class. These statutes contain the scheme of government devised by the Legislature for the urban population of the State, and we think they should be construed as a whole. We have examined them carefully, and do not find any provision relating to cities of other classes making a rule as to official salaries different from that contained in the Constitution. We see no reason why a different rule should be made alone for cities of the second class, and it does not seem to us that the Legislature, in the section quoted, had such an intention in view. There are many persons in the service of these cities who may be strictly city officers. To bring these *789persons within the rale prescribed by the Constitution, the statute uses the words “employe” and “employment,” in addition to the words “officer” and “office,” used in it. The only purpose of the change' of phraseology was to make the rule apply to all persons in the service of the city, without regard to the grade or character of the service. The words “or employment” were added to the expression during his term of office,” occurring in the Constitution, only to include the employes of the city, and make the rule apply to all persons in the service of the city for a term. Unless plainly so expressed, it is not to be presumed that the Legislature intended to establish for one class of cities a rule different 'from that ordained in the Constitution, or in the laws governing all other classes of cities in the State. The language quoted does not require such a construction, and, as the rule could be evaded at any time by discharging and reappointing the person at a different salary when he had no fixed term, a single exception for one class of cities should not be made in a uniform rule on doubtful intendment.
The distinguished • counsel also insists that there can be no estoppel in this case, because an estoppel never arises from the acceptance of a part of a debt in payment of the •whole. This is not the doctrine on which the opinion rests. Appellees knew at the end of each month that the city thought it was getting their services at the reduced salaries. They also knew that, if they refused to serve the city at the reduced price, it might exercise its pleasure of discharging them at will. Knowing' this, they accepted the reduced salary to avoid the risk of losing their places, and the city continued them in its service from month to month upon the supposition that they were willing to serve it for the amount paid. ■ To- allow them now to hold the *790city liable for their original salaries is to allow them to put the city in a worse position, and inflict a loss on it which it might have avoided had they not misled it by their conduct.
The city can noi now be placed in statu quo, and appellees, having secured an advantage by the line of conduct which they pursued, can not now be allowed to change it to the prejudice of the city. Petition overruled.